
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 460
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Ms. Wasserman Schultz
			 (for herself and Ms. Granger)
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of 2012
		  as the Year of the Girl and celebrating the 100th anniversary of
		  Girl Scouts of the USA.
	
	
		Whereas for more than 100 years, Girl Scouts of the USA
			 has inspired generations of girls to lead with courage, confidence, and
			 character;
		Whereas the Girl Scout Movement began on March 12, 1912,
			 when Savannah, Georgia, native Juliette Daisy Gordon Low gathered
			 18 girls to provide them the opportunity to develop physically, mentally, and
			 spiritually;
		Whereas Daisy Low’s goal was to bring together girls of
			 all backgrounds to develop self-reliance and resourcefulness as well as prepare
			 them for future roles as professional women and for active citizenship outside
			 the home;
		Whereas within just a few years, there were nearly 70,000
			 Girl Scouts nationwide, including the territory of Hawaii;
		Whereas the first African-American troops were established
			 in 1917, and by 1920, troops for girls with disabilities were
			 established;
		Whereas today, more than 50,000,000 women in the United
			 States are Girl Scout alumnae, and 3,300,000 girls and adult volunteers are
			 active members;
		Whereas Girl Scouts live in every corner of the United
			 States, Puerto Rico, United States territories, and more than 90 countries
			 overseas;
		Whereas Girl Scouts is the largest member of the World
			 Association of Girl Guides and Girl Scouts, a global movement comprised of more
			 than 10,000,000 girls in 145 countries worldwide;
		Whereas Girl Scouts’ robust program helps girls develop as
			 leaders and build confidence by learning new skills;
		Whereas the award winning Girl Scout Leadership Program
			 helps girls discover themselves and their values, connect with others, and take
			 action to make the world a better place;
		Whereas this leadership model helps girls develop skills
			 such as critical thinking, problem solving, cooperation and team building,
			 conflict resolution, advocacy, and other important life skills;
		Whereas core programs around Science, Technology,
			 Engineering and Math (STEM), environmental stewardship, healthy living,
			 financial literacy, and global citizenship help girls develop a solid
			 foundation in leadership;
		Whereas Girl Scouts’ STEM programming, first introduced in
			 1913 with the electrician and flyer badges, offers
			 girls of every age science, technology, engineering, and math activities that
			 are relevant to everyday life;
		Whereas these award-winning programs help girls build
			 strong, hands-on foundations to become future female leaders and meet the
			 growing need for skilled science and technology professionals in the United
			 States;
		Whereas healthy living programs help Girl Scouts build the
			 skills they need to keep their bodies healthy, their minds engaged, and their
			 spirits positive and teaches girls about fitness and nutrition, body image,
			 self esteem, and relational issues, especially bullying;
		Whereas through the 100th Anniversary Take Action Project,
			 Forever Green, Girl Scouts is honoring Daisy Low’s commitment to the outdoors
			 by engaging families, friends, and communities to improve the environment and
			 protect its natural resources;
		Whereas Girl Scouts’ financial literacy programming,
			 notably, the iconic Girl Scout cookie sale, helps girls set financial goals and
			 gain the confidence they need to ultimately take control of their own financial
			 future;
		Whereas this beloved United States tradition has a proven
			 legacy, more than 80 percent of highly successful businesswomen were Girl
			 Scouts;
		Whereas Girl Scouts has also helped millions of young
			 girls become good global citizens through international exchanges, travel, take
			 action and service projects, and newer programs like twinning and
			 virtual Girl Scout troops;
		Whereas Girl Scouts has helped girls advance diversity in
			 a multicultural world, connect with their communities, locally and globally,
			 and feel empowered to make a difference in the world;
		Whereas the Girl Scout Gold Award, the highest honor in
			 Girl Scouting, requires girls to make a measurable and sustainable difference
			 in their community, assess a need and design a solution, find the resources and
			 the support to make it happen, complete the project, and also inspire others to
			 sustain it;
		Whereas the Gold Award honors leadership in the Girl Scout
			 tradition and Gold Award recipients have already changed the world as high
			 school students;
		Whereas two-thirds of the Nation’s most accomplished women
			 in public service were Girl Scouts;
		Whereas Girl Scouts’ research shows that Girl Scouts
			 alumnae have a positive sense of self, are engaged in community service, are
			 civically engaged, have attained high levels of education, and are successful
			 on a number of economic indicators;
		Whereas beyond its outstanding program, Girl Scouts has
			 evolved into the premier expert on girls’ healthy growth and
			 development;
		Whereas since its founding in 2000, the Girl Scout
			 Research Institute has become an internationally recognized center for original
			 research, research reviews, and surveys that provide significant insights into
			 the lives of girls;
		Whereas Girl Scouts’ research informs not only Girl
			 Scouts’ program development and delivery, but also helps bring girls’ voices to
			 key issues in the public sphere;
		Whereas by bringing greater attention to girls’ health,
			 education, and developmental needs, Girl Scouts is the voice for girls with
			 policymakers, business leaders, educators, and all other stakeholders who care
			 about girls’ healthy growth and development;
		Whereas Girl Scouts ensures that issues, such as STEM
			 education, bullying prevention, unhealthy perceptions of beauty as portrayed by
			 the media, and many other important issues, are brought to the public’s
			 attention, and addressed through public policy at the national, State, and
			 local level; and
		Whereas Girl Scouts of the USA is recognizing its 100th
			 anniversary by designating 2012 as the Year of the Girl: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the importance of empowering
			 girls to lead with courage, confidence, and character;
			(2)congratulates Girl
			 Scouts of the USA on its 100th anniversary; and
			(3)supports the
			 Year of the Girl.
			
